



Exhibit 10.29


AMENDMENT NUMBER TWO
TO THE ASSURANT EXECUTIVE 401(k) PLAN
THIS AMENDMENT to the Assurant Executive 401(k) Plan, as amended and restated
effective as of January 1, 2014 (the “Plan”), is adopted by the Assurant, Inc.
Benefit Plans Committee (the “Committee”) effective as of March 1, 2016.
W I T N E S S E T H:
WHEREAS, Assurant, Inc. (the “Company”) currently maintains the Plan;
WHEREAS, pursuant to Article 8 of the Plan, the Committee has the authority to
amend the Plan, unless the amendment would significantly increase the Company’s
liabilities for the Plan; and
WHEREAS, the Committee wishes to amend the Plan, effective as of January 1,
2017, to exclude floating holiday pay from the definition of eligible pay under
the Plan.
NOW THEREFORE, the Committee amends the Plan as follows:
1.
Effective as of January 1, 2017, the definition of "Eligible Pay" in Article 11
of the Plan is hereby amended to read as follows:
"Eligible Pay means "Eligible Pay" as defined in the 401(k) Plan, provided
however, that for purposes of this Plan, Eligible Pay shall exclude the
following amounts: (i) attendance bonus payments; (ii) instructor aerobics
payments; (iii) alternate holiday paid; (iv) floating holiday pay; (v) bonus
recruiting payments; (vi) cost of living allowances, (vii) payment of EAD hours,
(viii) training bonuses; (ix) sign-on bonuses, and (x) suggestion cash bonuses."


* * * * * * * * *
Except as amended here, the Plan will continue in full force and effect.


IN WITNESS WHEREOF, the undersigned has adopted this Amendment Number Two to the
Assurant Executive 401(k) Plan on the date shown below, to be effective as of
the dates set forth herein.


 
 
 
ASSURANT, INC.
 
 
 
BENEFIT PLANS COMMITTEE
 
 
 
 
 
 
 
 
 
 
 
 
December 1, 2017
 
By
/s/ Robyn Price Stonehill
 
 
Robyn Price Stonehill
 
 
Chairperson, Assurant, Inc. Benefit Plans Committee
 
 
Executive Vice President and Chief Human Resources Officer






